REDMANN, Judge.
Plaintiff moves to dismiss as suspensive this appeal from a First City Court of New Orleans judgment of eviction from premises leased at $90 a month. The motion asserts lack of an answer under oath with affirmative defense, C.C.P. art. 4735.
On our own motion, we note that appellate jurisdiction lies with the Civil District Court, La.Const. (1921) art. 7 §§ 91A and D and 81; Lichtentag v. Bowens, 1970, 256 La. 559, 237 So.2d 377. Accordingly, under C.C.P. art. 2162,
This appeal is transferred to the Civil District Court for the Parish of Orleans.